DETAILED ACTION
	Claims 1-21 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 112 rejection is withdrawn in view of the amendment.
The 102 rejection is maintained.
The 103 rejection is maintained.
The double patenting rejections are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schad (US Pat. Pub. 2016/0213030).
As to claims 1-3, 5-10, 12, 15-17, and 19-21, Schad discloses a coated edible substrate comprising a pharmaceutical or nutraceutical (“nutritional supplement” of claims 19 and 21), the coating comprising at least about 75% HPMC (a “cellulose film former” of claims 1 and 3), 1-6% tri-ester of citric acid (a “plasticizer”), and 0.5-10% lecithin (a lubricant from sunflower oil of claims 1 and 5 and a non-allergen oil of claim 20), wherein the coating is applied to a weight gain of about 3% (which is within the range of claim 15), wherein the foregoing amounts are within the ranges recited by claims 1 and 8-9 (claim 36 of Schad and paragraphs 4-5, 18, 26, 30).
Regarding claim 2, Schad discloses a method of forming the edible coating on an edible substrate by spraying the composition onto the substrate (claim 31 of Schad).  
As to claim 6, the composition of claim 36 of Schad comprises only one plasticizer.  
Regarding claim 12, the edible coating upon application to the edible substrate has a surface friction of 20-70 g, which is within the recited range (paragraph 54).  
Regarding claims 16-17, the coating may be sprayed onto the edible substrate for at least about 5 minutes (paragraph 70), which is within the ranges recited by these claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as unpatentable over Schad (US Pat. Pub. 2016/0213030).
The teachings of Schad are relied upon as discussed above, but Schad does not further expressly disclose the peel or bubble properties of claims 13-14.  Additionally, while Schad teaches a moisture uptake of less than 0.5% (see claim 36 of Schad), the measurement is taken at 40 minutes instead of the 60 minutes recited by claim 11.  Additionally, while Schad teaches that the coating possesses increased efficiency such that it is ready to use in less time (paragraph 69), it does not expressly teach the “at least 6% more efficient” limitation of claim 18.  Additionally, while Schad discloses prior art coating compositions comprising glycerin plasticizer (paragraph 110), it does not teach that it is present in the inventive composition as recited by claim 4.    
Regarding claim 4, it would have been prima facie obvious to modify the Schad composition by incorporating glycerin as a plasticizer instead of, or in addition to, the plasticizers taught by Schad in light of Schad’s recognition that glycerin is used in prior art HPMC coating compositions, such that the skilled artisan reasonably would have expected that it could be so used in the Schad coating composition.  
 As to claims 11, 13-14, and 18, the Schad composition is viewed as possessing the moisture uptake and peeling/bubble time recited by claims 11 and 13-14 and the spray time efficiency of claim 18, because it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Response to Applicant’s Arguments
Applicant has submitted combined arguments against the 102 and 103 rejections, which therefore will be addressed together.
Applicant argues that obviousness in the chemical arts is often based on a lead compound, and asserts that the Office has failed to identify a starting reference composition.  Applicant argues that the most logical starting point for choosing a reference composition in Schad in one of the compositions of Examples 1-16, but that none of these exemplified compositions comprise the high amount of cellulose film former in combination with the claimed amounts of plasticizer and lubricant.  The Schad examples are said to comprise no more than 70% HPMC, and that the rejection does not articulated why the skilled artisan would have modified one of the Schad compositions to increase the HPMC content to 85-95%.  Applicant claims that Schad’s preferred range of HPMC is about 55-70%.
In response, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Here, the broader teachings of Schad expressly teach a range for HPMC of “at least 75%” which encompasses the claimed range of about 85% to about 95%.  The use of lower amounts of HPMC in the working examples does not teach away from the use of higher amounts recited by the present claims, when such higher amounts are explicitly taught elsewhere in the specification as being within the scope of the invention.  While Applicant raises the issue of a “lead compound,” this argument is relevant to cases wherein the prior art is drawn to a genus of chemical compounds comprising an enormous number of species, and claims are drawn to a species or subgenus within the reference genus, such that a prima facie case of obviousness may require a prior art disclosure of a specific lead compound that would provide a starting point for the skilled artisan to arrive at the claimed species or subgenus.  Here, however, the skilled artisan readily would have envisaged the claimed composition from the teachings of Schad, at least because Schad motivates the skilled artisan to arrive at the claimed range of HPMC by expressly teaching that higher amounts of HPMC may be used than are utilized in Schad’s working examples.  
	Applicant also argues that the cellulose film former is critical to the claimed coating composition because it contributes to the enhanced rheological mechanical strength of the composition.
	In response, this alleged property of the claimed composition does not impart a patentable distinction from the prior art, because the Schad composition also comprises a cellulose film former coating and therefore is viewed as also possessing enhanced rheological coating strength based upon the evidence of record.
Applicant argues that Schad’s compositions do not necessarily possess the same improved moisture uptake properties, peeling/bubble time, and spray time efficiency as recited by the claims because they do not comprise the same ingredients in the same amounts recited by the claims.
	In response, Applicant has not pointed to which ingredients/amounts recited by the claims are not present in the Schad composition.  As discussed above, Schad does in fact expressly teach the use of amounts of HPMC that are within the presently claimed ranges, regardless of whether it discloses a specific working example comprising such amounts. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-14 of U.S. Patent No. 11,191,731, and in view of Schad (US Pat. Pub. 2016/0213030) where indicated below.
Although the issued claims are not identical, they are not patentably distinct because they recite a substrate coated with a film comprising HPMC and one type of plasticizer such as triglyceride or glycerin plasticizer, and oleic acid (a non-allergen vegetable oil lubricant), wherein the substrate is a pharmaceutical or nutritional supplement, wherein the coating is applied to a weight gain of about 3%.  The differences in amounts and ratios of the ingredients are prima facie obvious, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite sunflower oil as the lubricant, nor the method of forming the coating of claim 2, it would have been prima facie obvious to incorporate sunflower oil as the lubricant and to form the coating by spraying the composition onto the substrate in light of Schad, which teaches that lecithin sunflower oil may be used as the lubricant in a very similar coating composition, as well as that the coating may be formed on a substrate by spraying the composition onto it.  The composition of the issued claims is viewed as possessing the properties of claims 11-14 and 18, since it comprises the same ingredients arranged in the same fashion as recited by the present claims, and a product cannot be separated from its properties.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-13 of U.S. Patent No. 10,159,650 and in view of Schad (US Pat. Pub. 2016/0213030) where indicated below.
Although the issued claims are not identical, they are not patentably distinct because they recite a film coating composition comprising HPMC and one type of plasticizer such as triglyceride or glycerin plasticizer, and oleic acid (a non-allergen vegetable oil lubricant), and a nutritional supplement or pharmaceutical comprising a substrate coated with the film.  The differences in amounts and ratios of the ingredients and functional properties are prima facie obvious, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite sunflower oil as the lubricant, nor the method of forming the coating of claim 2, it would have been prima facie obvious to incorporate sunflower oil as the lubricant and to form the coating by spraying the composition onto the substrate in light of Schad, which teaches that lecithin sunflower oil may be used as the lubricant in a very similar coating composition, as well as that the coating may be formed on a substrate by spraying the composition onto it.  The composition of the issued claims is viewed as possessing the properties of claims 11-14 and 18, since it comprises the same ingredients arranged in the same fashion as recited by the present claims, and a product cannot be separated from its properties.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the double patenting rejections, which are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 
/Patricia Duffy/Primary Examiner, Art Unit 1645